Citation Nr: 1308996	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-07 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from January 2004 to November 2004.  He also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) New York, New York.  In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran seeks service connection for a heart disorder.  VA and private treatment records reflect that he currently has chronic atrial fibrillation.  

Private treatment records indicate that the Veteran's atrial fibrillation was first detected months before he entered active duty.  He was in the National Guard at the time and was subsequently cleared for active duty and then sent to Iraq.  While in Iraq, he had heart palpitations and syncope, which necessitated medical evacuation to Germany.  The Veteran has testified to experiencing heart palpitations since his time on active duty.  Board Hearing Tr. at 9-10.  In a July 2011 letter, a private physician verified that the Veteran has chronic atrial fibrillation.

In October 2008, a VA examiner opined that the Veteran's heart condition pre-existed his active service and was not permanently aggravated by that service.  The examiner noted that it is well established that anxiety and stressful conditions aggravate atrial fibrillation; however, with removal of the aggravating factors the examiner did not see any evidence to suggest that there would be permanent aggravation.  This opinion is somewhat confusing as the examiner suggests that the severity of the Veteran's atrial fibrillation increased during service, but not permanently, yet there is documentation of atrial fibrillation resulting in a trip to the emergency room almost 4 years after the Veteran's separation from service.  Further explanation is needed in this regard.

Moreover, the issue of service connection on a secondary basis has now been raised.  In December 2010, the Veteran asserted that his heart disorder is related to PTSD and noted that at night his heart will "beat out of my chest secondary to PTSD."  Service connection for PTSD was granted in April 2012.  This development necessitates additional VA examination.  Simply put, a VA examiner noted that it is well established that anxiety aggravates atrial fibrillation and the Veteran is now service connected for an anxiety disorder (PTSD).  

Given the above, the Board finds that the Veteran should be afforded another VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  Specific instructions to the examiner are detailed below. 

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2012) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2012) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

As the Veteran recently was awarded service-connection for PTSD, and has raised the issue of service connection for a heart disorder secondary to PTSD, he should be provided with VCAA notification appropriate for a claim for secondary service connection.  

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that a statement from the Veteran's private physician was added to the record after the last adjudication of this claim.  The AOJ should review and consider this evidence before readjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  Obtain relevant treatment records from the Bronx, New York VA Medical Center and the New York Harbor Healthcare System dating since March 2012.

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA heart examination to determine the nature of any current heart disorder (to include atrial fibrillation).  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

(a.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's atrial fibrillation was permanently worsened beyond the normal course of the condition by his active service (aggravated)?
(b.)  Is it at least as likely as not that any current heart disorder is causally related to the Veteran's service-connected PTSD?
(c.)  Is it at least as likely as not that any current heart disorder was permanently aggravated beyond the normal course of the condition by the Veteran's service-connected PTSD?  If it is found that a heart disorder was aggravated by service-connected PTSD, the level of disability caused by the service-connected disability should be identified to the extent possible.  

A rationale for all opinions expressed should be provided.

4.  Then, the record should again be reviewed to include any evidence added to the file since the last adjudication of the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


